         Case 1:79-cv-05077-LAP Document 657 Filed 08/23/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

LOUIS MILBURN, et al.,

                       Plaintiffs,
                                               No. 79-CV-5077 (LAP)
-against-
                                                        ORDER
HENRY S. DOGIN, et al.,

                       Defendants.

LORETTA A. PRESKA, Senior United States District Judge:

     Pursuant to a clarification from the parties, the deadline

for completing fact discovery concerning the former UPD shall be

October 29, 2021.

SO ORDERED.

Dated:       August 23, 2021
             New York, New York


                               __________________________________
                               LORETTA A. PRESKA
                               Senior United States District Judge




                                       1
